DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 1: (figures 1a-1b; claims 1-4, 7-8 and 10) in the reply filed on 02/23/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1 and 4 are rejected under 35 U.S.C. 102a1 as being anticipated by Chiu et al. (US 2018/0158597).
claim 1, Chiu et al. (figures 1-4 and para 0019-0030) discloses a drum core (12) having a winding shaft and a pair of flange parts provided at both ends of the winding shaft in an axial direction (see figure 3); and; a coil (18) constituted by a conductive wire with insulating sheath (182) being wound around the winding shaft (see figure 3), forming one or more layers in a direction which crosses the axial direction;
wherein (see figure 3-4), the conductive wire is exposed to and faces (see figures 3-4), in the axial direction at each of the one or more layers (see figure 3), a first void formed between the pair of flange parts (see figure 4 disclosing the gap/void between the flange and the coil 18), wherein the first void is present at each of the one or more layers in succession from one end to an other end of the conductive wire as viewed in the axial direction.(see figure 4).
Regarding claim 4, Chiu et al. discloses wherein the first void is provided between the conductive wire and at least one of the pair of flange parts (see figure 4 disclosing the gap/void between the flange and the coil 18)

2.	Claims 1 and 3-4 are rejected under 35 U.S.C. 102a1 as being anticipated by Muneuchi et al. (US 8,438,720).
Regarding claim 1, Muneuchi et al. (figures 1-2, Col 2, lines 28-65 and Col 3, lines 1-60)  discloses a drum core (14) having a winding shaft and a pair of flange parts provided at both ends of the winding shaft in an axial direction (see figures 1-2); and; a coil (15) constituted by a conductive wire with insulating sheath (see Col 2, lines 33-34) being wound around the winding shaft (see figure 2), forming one or more layers in a direction which crosses the axial direction; wherein (see figure 2), the conductive wire see figure 2), in the axial direction at each of the one or more layers (see figure 2), a first void (18) formed between the pair of flange parts (see figure 1), wherein the first void is present at each of the one or more layers in succession from one end to an other end of the conductive wire as viewed in the axial direction.(see figure 1).
Regarding claim 3, Muneuchi et al. (see Col 2, lines 32-33) discloses wherein the drum core is constituted by a soft magnetic metal body.
Regarding claim 4, Muneuchi et al. (figure 1) discloses wherein the first void (18) is provided between the conductive wire and at least one of the pair of flange parts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 2018/0158597).
claim 2, Chiu et al. (figures 3-4 and para 0025-0030) discloses a gap/void between the coil and the flange but is silent as to wherein a thickness of the first void in the axial direction is greater than a thickness of the insulating sheath; designing such a feature would be an obvious design choice. Such as to prevent the short circuiting of the coil due to heat to be transferred from an external connection electrode through the flange to the coil wire.

4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Muneuchi et al. (US 8,438,720).
Regarding claim 2, Muneuchi et al. (figure 1) discloses a gap/void between the coil and the flange but is silent as to wherein a thickness of the first void in the axial direction is greater than a thickness of the insulating sheath; designing such a feature would be an obvious design choice. Such as to prevent the short circuiting of the coil due to heat to be transferred from an external connection electrode through the flange to the coil wire.

5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. Aoki (JP 2005-191395) (English translation) in view of Muneuchi et al. (US 8,438,720).
Regarding claim 1, Aoki (figures 1 and para 0003-0030) discloses a drum core (see figure 1) having a winding shaft and a pair of flange parts provided at both ends of the winding shaft in an axial direction (see figure 1); and; a coil (3) constituted by a conductive wire with insulating sheath (see abstract) being wound around the winding shaft (see figure 3), forming one or more layers in a direction which crosses the axial see figure 1), the conductive wire is exposed to and faces (see figure 1), in the axial direction at each of the one or more layers (see figure 1).
Aoki does not expressly discloses a first void  formed between the pair of flange parts wherein the first void is present at each of the one or more layers in succession from one end to an other end of the conductive wire as viewed in the axial direction.
Muneuchi et al. (figures 1-2, Col 2, lines 28-65 and Col 3, lines 1-60)  discloses a first void (18) formed between the pair of flange parts (see figure 1), wherein the first void is present at each of the one or more layers in succession from one end to an other end of the conductive wire as viewed in the axial direction.(see figure 1).
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first void is present at each of the one or more layers in succession from one end to an other end of the conductive wire as viewed in the axial direction as taught by Muneuchi et al. to the inductive device of Aoki so as to improve the thermal properties of the inductive by allowing air to flow through the inductive device thereby preventing the inductive device from overheating.

6.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. Aoki (JP 2005-191395) (English translation) in view of Muneuchi et al. (US 8,438,720) in further view of Safuku et al. (JP 2008-218950)(English translation)
Regarding claim 7, Aoki (figures 1 and para 0003-0030) discloses all the limitations as noted above but does not expressly discloses wherein an exterior resin is 
 Safuku et al. (para 0017-0018 and figure 1) discloses an exterior resin is provided in a manner joining to opposing faces of the pair of flange parts at edges of the pair of flange parts, while also surrounding an outer periphery of the coil.
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the applicant claimed invention to design an exterior resin is provided in a manner joining to opposing faces of the pair of flange parts at edges of the pair of flange parts, while also surrounding an outer periphery of the coil as taught by Safuku et al. to the inductive device of Aoki so as to protect the inductive device from outside elements thereby preventing the vindictive device from being damaged.
Regarding claim 8, Safuku et al. (figure 1) discloses wherein the exterior resin is joined to the opposing faces of the pair of flange parts and also to side faces of the pair of flange parts.

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Muneuchi et al. (US 8,438,720) in view of Kuwata et al. (2003/0179062).
Regarding claim 10, Muneuchi et al. (figures 1-2, Col 2, lines 28-65 and Col 3, lines 1-60) discloses the drum core is formed by a magnetic metal but does not expressly discloses the pair of flange parts each have a thickness of 0.18 mm or less. 
Kuwata et al. (para 0046) discloses wherein the pair of flange parts each have a thickness(depth) of 0.18 mm or less. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RONALD HINSON/Primary Examiner, Art Unit 2837